DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of CN201910005053.5 on 1/3/2019 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 7/1/2020. It has been annotated and considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20150223659 hereinafter Han) further in view of Haegermarck et al. (US 20170344013 hereinafter Haegermarck). 

Regarding claim 1 (and similarly 16 and 20), Han teaches a dynamic region division method, comprising: 
acquiring environment information collected by a robot when working in a first region (See at least: Fig. 5 S11 – S50); 
determining whether the robot has completed a work task in the first region, when a presence of a passage entering a second region is determined based on the environment information (See at least: [0110] via “and complementing a boundary at the passage to block the passage, when the work task is not completed.” [0122] via “The room-unit cleaning step S50 may include the step of after completing the cleaning of a plurality of cells sorted as a specific room, moving to do a cleaning of a plurality of cells sorted as a next room. It is able to complete a cleaning of a whole cleaning area in a manner of repeating an operation of starting and finishing a cleaning of one room, an operation of moving to a next room, and an operation of starting and finishing a cleaning of the next room. Therefore, it is possible to do the subsequent cleanings of a plurality of rooms.”).
but fails to explicitly teach complementing a boundary at the passage to block the passage, when the work task is not completed.
However, Haegermarck teaches complementing a boundary for preventing the robot from entering at the passage to block the passage, when the work task is not completed (See at least: Fig. 7; [0114] via “FIG. 7 illustrates another surface 35′ to be cleaned consisting of two rooms interconnected by a door opening, for example. In FIG. 7, the robotic cleaning device 10 has already cleaned the first area 46′ to be cleaned and the loop 42 has ben simplified by adding two bridge sequences 48 so that the loop 42 is simplified into two loops 42′, 42″. The starting position 11 illustrates where the robotic cleaning device 10 started its cleaning by following S02 the boundary 38 of the object 34 while registering S03 path markers 36 at regular intervals. When the robotic cleaning device 10 reaches its current position P, it will detect that it cannot trace S04 any previously registered path markers 36′ any longer with establishing an offset D to anyone of the previously registered path markers 36′ and will therefore register that the first area 46′ has been entirely cleaned.” Note: “bridge sequences” are being interpreted as the boundaries.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Han in view of Haegermarck to teach complementing a boundary at the passage to block the passage, when the work task is not completed so that a marker can be put in place to separate two areas and to make sure a robot finishes cleaning one area before moving onto another area.

Regarding claim 10, Han in view of Haegermarck teaches wherein the complementing the boundary at the passage to block the passage comprises: acquiring a region topology map and a position of the passage in the region topology map; and complementing the boundary to block the passage at the position in the region topology map (Refer at least to claim 1 for reasoning and rationale.).
Regarding claim 12, Han in view of Haegermarck teaches wherein after the complementing the boundary at the passage to block the passage, when the work task is not completed further comprises: acquiring a work record of the robot in the first region; determining a continuation scheme according to the work record; and controlling the robot to continue working in the first region in accordance with the continuation scheme (Refer at least to claim 1 for reasoning and rationale.)
Regarding claim 13, Han in view of Haegermarck teaches wherein: the work record comprises: working mode, starting position, starting orientation of the robot at the starting position and midway position monitored, when the robot works to the passage; and the determining the continuation scheme according to the work record comprises: acquiring a region map of the first region; and determining the continuation scheme according to the region map, the working mode, the starting position, the starting orientation and the midway position (Refer at least to claim 1 for reasoning and rationale.).
Regarding claim 14, Han in view of Haegermarck teaches wherein the controlling the robot to continue working in the first region in accordance with the continuation scheme comprises: planning a path returning to the starting position according to the midway position; controlling the robot to work to return to the starting position in accordance with the path; adjusting a continuation orientation after the robot returns to the starting position again according to the starting orientation; and controlling the robot to continue working in the first region in the working mode along the continuation orientation from the starting position (Refer at least to claim 1 for reasoning and rationale.).
Regarding claim 15, Han in view of Haegermarck teaches further comprising: when the work task is completed, controlling the robot to move from an end position, and controlling the robot to enter the second region through the passage after the robot arrives the midway position (Refer at least to claim 1 for reasoning and rationale.), 
	but fails to teach controlling the robot to move from an end position, when the work task is completed to the midway position, and controlling the robot to enter the second region through the passage after the robot arrives the midway position.
	However, since the Applicant has not disclose any unexpected results from this limitation, it would have been obvious to modify the path taught in Haegermarck to disclose  controlling the robot to move from an end position, when the work task is completed to the midway position, and controlling the robot to enter the second region through the passage after the robot arrives the midway position as a matter of design choice to control the robot before entering the second region. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Han to teach teach controlling the robot to move from an end position, when the work task is completed to the midway position, and controlling the robot to enter the second region through the passage after the robot arrives the midway position so that the path of the robot before entering the second region is planned and controlled as needed to complete its work.

Claims 2-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Haegermarck and further in view of Artes et al (US 20210131822 hereinafter Artes). 

Regarding claim 2 (and similarly 19), Han teaches wherein:  and the acquiring the environment information collected by the robot when working in the first region comprises: collecting an environment image, when the robot works in the first region; identifying the environment image when an image conforming to a passage structure is identified in the environment image (See at least: Fig. 6; [0147]-[0149] via “In particular, FIG. 6 shows one example of image information including a door (particularly, a door frame). It is a matter of course that a door location may be created through the front camera. The reason for this is that the front camera is able to create an image including a ceiling view by setting a photographing angle to a top direction. The robot cleaner creates image informations at various locations while running in the cleaning area [S31]. Door candidates can be extracted from the image informations. In particular, the door candidates can be extracted through feature lines capable of representing door shapes or door frame shapes [S32]. Referring to FIG. 6, it is able to extract a feature line, which represents a door shape, from an image including a ceiling 1, a left sidewall 2, a right sidewall 3, a door frame 7 and a front wall 8 on which the door frame 7 is formed.”).
	but fails to teach wherein the environment information is a point cloud model; and constructing the point cloud model for a surrounding environment of the robot by utilizing a Simultaneous Location and Mapping technology, when an image conforming to a passage structure is identified in the environment image.
	However, Artes teaches wherein the environment information is a point cloud model; and constructing the point cloud model for a surrounding environment of the robot by utilizing a Simultaneous Location and Mapping technology, when an image conforming to a passage structure is identified in the environment image (See at least: [0040] via “FIG. 3 shows one possible representation of a map of a robot operating zone, such as is constructed by the robot, e.g., by means of sensors and a SLAM algorithm. For example, the robot measures with the aid of a distance sensor the distance to obstacles (such as a wall, furniture, a door, etc.) and calculates line segments from the measurement data (usually a point cloud), which define the boundaries of its operating zone.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Han in view of Artes to teach wherein the environment information is a point cloud model; and constructing the point cloud model for a surrounding environment of the robot by utilizing a Simultaneous Location and Mapping technology, when an image conforming to a passage structure is identified in the environment image so that a map can be generated with identified objects (i.e. door) to effectively identify and navigate the space for cleaning.

Regarding claim 3, Han in view of Artes teaches acquiring size information of a candidate structure conforming to the passage structure based on the point cloud model; and determining that the candidate structure is the passage entering the second region, when the size information meets a preset size requirement (Refer at least to claim 2 for reasoning and rationale). 

Regarding claim 4, Han teaches wherein the size information comprises: width, height and depth (See at least: Fig. 6)
Regarding claim 5, Han teaches wherein: determining whether there is a passage entering the second region based on the environment information comprises: identifying whether there is a gap conforming to the passage structure in the first region; and identifying whether the gap is the passage entering the second region from the first region according to obstacle boundaries on both sides of the left and right end points of the gap, if there is a gap conforming to the passage structure (See at least: Figs. 5-6; [0149] via “Referring to FIG. 6, it is able to extract a feature line, which represents a door shape, from an image including a ceiling 1, a left sidewall 2, a right sidewall 3, a door frame 7 and a front wall 8 on which the door frame 7 is formed. Of course, this image information may be changed as a location of a robot cleaner varies.”), 
but fails to teach wherein the environment information is two-dimensional point cloud data collected by a laser sensor on the robot; and 
identifying whether there is a gap conforming to the passage structure in the first region based on the two-dimensional point cloud data.
However, Artes teaches wherein the environment information is two-dimensional point cloud data collected by a laser sensor on the robot; and identifying whether there is a gap conforming to the passage structure in the first region based on the two-dimensional point cloud data (See at least: [0024] via “The autonomous mobile robot 100 comprises a sensor unit 120 with various sensors, such as one or more sensors for the detecting of information about the environment of the robot in nits operating zone, such as the position and extension of obstacles or landmarks in the operating zone. Sensors for the detection of information about the environment are, for example, sensors for measuring of distances from objects (such as walls or other obstacles, etc.) in the environment of the robot, such as an optical and/or acoustical sensor, which can measure distances by means of triangulation or run time measurement of a signal emitted (triangulation sensor, 3D camera, laser scanner, ultrasound sensors, etc.).”; [0040] via “FIG. 3 shows one possible representation of a map of a robot operating zone, such as is constructed by the robot, e.g., by means of sensors and a SLAM algorithm. For example, the robot measures with the aid of a distance sensor the distance to obstacles (such as a wall, furniture, a door, etc.) and calculates line segments from the measurement data (usually a point cloud), which define the boundaries of its operating zone.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Han in view of Artes to teach wherein the environment information is two-dimensional point cloud data collected by a laser sensor on the robot; and identifying whether there is a gap conforming to the passage structure in the first region based on the two-dimensional point cloud data so that a map can be generated with identified objects (i.e. door) to effectively identify and navigate the space for cleaning.

Regarding claim 6, Han teaches wherein the identifying whether there is a gap conforming to the passage structure in the first region based on the environment information comprises: searching for an obstacle in a front region of the robot based on the environment information; if adjacent obstacles are found in a front region, calculating an angle formed by the robot and the adjacent obstacles; calculating a distance between the adjacent obstacles if the angle is larger than a set angle threshold; and determining that there is a gap conforming to the passage structure between the adjacent obstacles if the distance between the adjacent obstacles meets a set distance requirement (See at least: [0043] via “The door location deriving step may further include the step of calculating an average angle and an average location of the grouped feature lines. In particular, it is able to perform the step of calculating the average angle and the average location of the feature lines for the door candidates recognized as a door by excluding the door candidates failing to be recognized as the door. And, the door location may be derived through the calculated average angle and the calculated average location. Also, a door may be recognized based on a predetermined height of a pair of vertical feature lines, e.g. to differentiate a door from a table or the like. Alternatively or additionally, a door may be recognized based on a predetermined separation distance of two vertical feature lines. It is noted that the terms "horizontal" and "vertical" may refer to the orientation of the object contour lines in the room corresponding to the feature lines on the image.”).
Regarding claim 7, Han teaches wherein prior to determining that there is a gap conforming to the passage structure between the adjacent obstacles, further comprises:calculating a number of obstacles in specified range around the gap; and assisting to determine whether the gap conforms to the passage structure according to the number of the obstacles in the specified range around the gap (See at least: Fig. 6). 

Regarding claim 8, Han teaches wherein the identifying whether the gap is the passage entering the second region from the first region according to the obstacle boundaries on both sides of the left and right end points of the gap comprises:
determining whether the obstacle boundaries on both sides of the left and right end points of the gap are parallel or approximately parallel; and if the obstacle boundaries are parallel or approximately parallel, determining that the gap is the passage entering the second region from the first region (See at least: Figs. 5-6; [0149] via “Referring to FIG. 6, it is able to extract a feature line, which represents a door shape, from an image including a ceiling 1, a left sidewall 2, a right sidewall 3, a door frame 7 and a front wall 8 on which the door frame 7 is formed. Of course, this image information may be changed as a location of a robot cleaner varies.”).

Regarding claim 9, teaches wherein the determining whether the obstacle boundaries on both sides of the left and right end points of the gap are parallel or approximately parallel comprises: calculating slopes of the obstacle boundaries on both sides of the left and right end points of the gap; and if a slope difference value of the obstacle boundaries on both sides of the left and right end points of the gap is within a set difference value range, determining that the obstacle boundaries on both sides of the left and right end points of the gap are not parallel or approximately parallel (See at least: [0043] via “The door location deriving step may further include the step of calculating an average angle and an average location of the grouped feature lines. In particular, it is able to perform the step of calculating the average angle and the average location of the feature lines for the door candidates recognized as a door by excluding the door candidates failing to be recognized as the door. And, the door location may be derived through the calculated average angle and the calculated average location. Also, a door may be recognized based on a predetermined height of a pair of vertical feature lines, e.g. to differentiate a door from a table or the like. Alternatively or additionally, a door may be recognized based on a predetermined separation distance of two vertical feature lines. It is noted that the terms "horizontal" and "vertical" may refer to the orientation of the object contour lines in the room corresponding to the feature lines on the image.”).

Claims 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Haegermarck and further in view of Jones et al (US 20070290649 hereinafter Jones). 
Regarding claim 11, modified Han fails to teach canceling the boundary complemented at the passage, when the work task is completed. 
However, Jones teaches canceling the boundary complemented at the passage, when the work task is completed (See at least: Fig. 2A; [0036] via “As described in more detail herein, FIG. 1B shows the same configuration of rooms with the RCON transmitter 30 in a powered state emitting, e.g., an infrared beam 42 from the RCON transmitter 30 toward interior wall 15. The beam 42 is directed primarily along an axis to create a boundary or barrier between living room 10 and dining room 12.”; [0040] via “In the embodiment shown in FIG. 2A, a user would turn on the RCON transmitter 30 using power switch 36 at the same time as the robot 20 begins operation.”; ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Han in view of Jones to teach canceling the boundary complemented at the passage, when the work task is completed so that the robot can be allowed to move on to the next region to continue cleaning. 
Regarding claim 17, Han fails to teach executing passage open setting to interconnect the first region and the second region through the passage, when a passage open event is monitored.
However, Jones teaches executing passage open setting to communicate the first region and the second region through the passage, when a passage open event is monitored (See at least: Fig. 2A; [0036] via “As described in more detail herein, FIG. 1B shows the same configuration of rooms with the RCON transmitter 30 in a powered state emitting, e.g., an infrared beam 42 from the RCON transmitter 30 toward interior wall 15. The beam 42 is directed primarily along an axis to create a boundary or barrier between living room 10 and dining room 12.”; [0040] via “In the embodiment shown in FIG. 2A, a user would turn on the RCON transmitter 30 using power switch 36 at the same time as the robot 20 begins operation.”; ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Han in view of Jones to teach executing passage open setting to communicate the first region and the second region through the passage, when a passage open event is monitored so that the robot can be allowed to move on to the second region to continue cleaning. 

Regarding claim 18, modified Han in view of Jones teaches wherein a triggering mode of the passage open event comprises at least one of: triggering the passage open event, when the robot completes the task in the first region based on a task execution condition of the robot in the first region; and triggering the passage open event after receiving a passage open instruction input by a user (Refer at least to claim 17 for reasoning and rationale.).

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
The Applicant contends that: 
“Referring back to the contents disclosed by Haegermarck in paragraph [0114], first, the two bridge sequences 48 were added when the robotic cleaning device 10 has already cleaned the first area 46’ to be cleaned.

That is to say, the two bridge sequences 48 will be added only after one area has been cleaned, rather than before the area has been cleaned.”

The Examiner respectfully disagrees. Haegermarck discloses in previous paragraphs that a loops may be closed and split into a plurality of areas (See at least: [0109] via “FIG. 6b illustrates how the loop 42 may be closed and split S08a into a plurality of loops 42′, 42″, which define a plurality of areas 46′, 46″. In order to simplify S08 the cleaning the processing unit 16 closes and splits S08a the current closed loop 42 into a first and a second loop 42′, 42″. This may for example be done when the robotic cleaning device 10 reached its current position P.”). In this example, it is clear that the robot has not finished cleaning the areas before assigning the bridge areas. It is this method and process that is carried into the example in Figure 7. 
The Examiner contends that the Applicant is not properly interpreting the teaching in [0114] regarding Figure 7. Though [0114] states “In FIG. 7, the robotic cleaning device 10 has already cleaned the first area 46′ to be cleaned and the loop 42 has ben simplified by adding two bridge sequences 48 so that the loop 42 is simplified into two loops 42′, 42″…” this does not mean that the robot went through this process; it is merely a description of the current situation shown in the figure. Taking Haegermarck as a whole, it is clear that in Fig. 7, the robot started at starting position 11 and created an initial loop 42 first to determine the area, then created the bridge 48. After creating the bridge 48, the path clearly shows that the robot cleans the rest of area 46’ after the initial dividing up initial loop 42. Once it reaches position P, it then knows to go to area 46” for cleaning. Because of the boundary set before cleaning 46’, the robot knows not to go to area 46” for cleaning until 46’ is completely cleaned. Thus, the Examiner maintains that Haegermarck teaches the limitation “complementing a boundary for preventing the robot from entering at the passage to block the passage, when the work task is not completed.”
The Applicant further contends that: 
“Referring back to the contents disclosed by Haegermarck in paragraph [0114], first, the two bridge sequences 48 were added when the robotic cleaning device 10 has already cleaned the first area 46’ to be cleaned.

That is to say, the two bridge sequences 48 will be added only after one area has been cleaned, rather than before the area has been cleaned.”

The Examiner again respectfully disagrees. This interpretation is refuted again since the bridge sequence is actually added before the robotic cleaning device 10 has cleaned the first area 46’. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666